*490On Petition for Rehearing
PER CURIAM.
Appellant has filed herein a petition for rehearing to the per curiam order of affirmance entered upon consideration of the merits of this appeal. The Petition suggests that in affirming the judgment from which appeal is taken, this court overlooked or failed to consider the principles adhered to by our Supreme Court in the decision of Griffith v. Shamrock Village, Inc., Fla., 94 So.2d 854. The principles announced in the Griffith decision were carefully considered, but we are of the opinion that the facts in the case now on review are clearly distinguishable from the Griffith case as affirmatively appears from the recitations contained in the trial court’s order denying appellant’s motion for new trial.
Petition for Rehearing is accordingly denied.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.